Citation Nr: 1106308	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-03 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a liver disability, to 
include cirrhosis and hepatitis C.

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) and 
major depressive disorder (MDD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for asbestosis.

7.  Entitlement to service connection for residuals of a scrape 
injury to the back.

8.  Entitlement to service connection for a right elbow 
disability.

9.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and May 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing is 
associated with the claims file.

The Board notes that the claim of service connection for a 
psychiatric disorder, to include PTSD and MDD, was originally 
raised as separate claims of service connection for PTSD and 
depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the scope of a mental health disability claim includes any 
mental disorder that may be reasonably encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record.  Hence, the Board has combined the 
separately alleged psychiatric symptoms and diagnoses into one 
claim of service connection for a psychiatric disorder, to 
include PTSD and MDD.  For similar reasons, the Board has 
combined the separately alleged claims for hepatitis C and 
cirrhosis into one claim of entitlement to service connection for 
a liver disability, as reflected on the title page.

The issues of entitlement to service connection for a liver 
disability, a psychiatric disability, hypertension, asbestosis, 
residuals of a scrape injury to the back, a right elbow 
disability and a right shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran does not have a current 
diagnosis of a sleep disorder for purposes of establishing 
service connection.

2.  The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran does not have a current 
diagnosis of hearing loss for purposes of establishing service 
connection.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect the claims adjudicated herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the Veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  RO letters dated in July 2005, February 2006, and March 
2006 informed the Veteran of all three elements required by 38 
C.F.R. § 3.159(b), as stated above.  In March 2006, the RO 
informed the Veteran as to how VA assigns effective dates and 
disability ratings, evidence that can affect those assignments, 
and VA's and the Veteran's respective duties in obtaining 
evidence.  Despite some of the notices being late, the RO did 
subsequently readjudicate the claims based on all the evidence 
and information in the April 2010 supplemental statement of the 
case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Thus, the Board finds 
that the duty to notify has been satisfied for both of the claims 
decided herein.

VA also fulfilled its duty to obtain all relevant evidence.  The 
Veteran's service treatment records, VA medical treatment 
records, Social Security Administration records, and identified 
private medical records have been obtained, to the extent 
available.  There is no indication in the record that any 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established in-service event, injury, or disease, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination is not necessary, as the 
current medical evidence fails to establish a diagnosis of a 
sleep disorder or hearing loss.  Therefore, the threshold 
requirement under 38 C.F.R. § 3.159(c)(4) has not been met, and 
VA is not required to provide an examination or obtain an 
opinion.  Accordingly, the duty to assist has been fulfilled.



Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Generally, in order to establish direct service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical, or in certain circumstances, lay evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303 (West 2002 & Supp. 
2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection 
(such as hearing loss) manifested itself to a compensable degree 
within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
See 38 C.F.R. § 3.385 (2010). "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  The Board 
notes that the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due 
consideration to all pertinent medical and lay evidence in 
evaluating a claim for disability benefits.  With specific regard 
to lay evidence, the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007). For example, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, the layperson is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). Regarding nexus, although without describing 
specific situations, the Federal Circuit also has explicitly 
rejected the view that medical evidence is necessarily required 
when the determinative issue is etiology.  See id., at 1376-77.  
In short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The initial element of service connection is that there is 
medical evidence of a currently diagnosed disability.  The 
extensive record has been reviewed, and there is no evidence of a 
current sleep disorder or hearing loss as contemplated in 38 
C.F.R. § 3.385.  There is also no competent evidence that a 
hearing loss disorder was diagnosed within the one-year 
presumptive period following service.  

The Board acknowledges the Veteran's assertions that he currently 
has a sleep disorder and hearing loss as the result of his active 
duty service.  Certainly, the Veteran can attest to factual 
matters of which he had first-hand knowledge, such as subjective 
complaints of disturbed sleep or difficulty hearing.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Similarly, the Veteran's father is capable of describing symptoms 
he has observed, such as the Veteran's difficulty falling asleep 
and having to repeat himself when speaking due to the Veteran's 
difficulty hearing.  However, as lay persons, the Veteran and his 
father have not been shown to be capable of making medical 
conclusions, to include diagnosing a current disability as 
defined by VA regulations; thus, their statements regarding 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, neither he nor his father have 
medical expertise, and they cannot establish through lay reports 
alone that the Veteran has a current sleep disorder or that his 
hearing loss is of such severity as to meet the criteria of 38 
C.F.R. § 3.385.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).

The Court has specifically disallowed service connection where 
there is no present disability: "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . . In the 
absence of proof of a present disability there can be no valid 
claim [for service connection]."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, service connection for a sleep disorder and hearing 
loss is denied.


ORDER

Service connection for a sleep disorder is denied.

Service connection for hearing loss is denied. 


REMAND

The Veteran contends that he has PTSD as a result of multiple in-
service assaults, including one incident when he was hung over 
the side of a ship and another incident when he was the victim of 
an attempted gang rape.  He also related that he was beaten with 
a board.  There are special development procedures that pertain 
to the processing of claims of entitlement to service connection 
for PTSD based on personal assault.  Patton v. West, 12 Vet. App. 
272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part 
III, paragraph 5.14(c).  Of particular significance, VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the Veteran's service records or evidence of 
behavioral changes may constitute credible supporting evidence of 
the stressor in allowing him the opportunity to furnish this type 
of evidence or advise VA of potential sources of such evidence.  
Such notice should be provided on remand.

Post-service medical records contain diagnoses of PTSD, but do 
not clearly specify which stressor(s) led the Veteran to develop 
the condition.  Diagnoses of MDD, personality disorder, anxiety 
disorder not otherwise specified, and bipolar disorder are also 
of record.  An April 2007 VA examiner opined that the Veteran's 
MDD may have had its onset during service.  However, given the 
inconclusive nature of this opinion, it is of no probative value.  
See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992). (observing that 
evidence which is speculative, general or inconclusive in nature 
cannot support a claim).  Because the nature and etiology of the 
Veteran's psychiatric disability remains obscure, further 
evaluation is necessary to resolve the Veteran's current 
diagnosis and its relationship to service, if present.  
 
The Veteran also contends that he contracted a liver disability 
due to exposure to blood and/or bodily fluids of other soldiers 
from the use of air gun inoculation in service.  The medical 
records reflects current diagnoses of hepatitis C and cirrhosis 
of the liver.  Additionally, receipt of immunizations via air gun 
is a possible in-service risk factor for hepatitis C.  See VBA 
Fast Letter 04-13 (June 29, 2004).  Thus, given the Veteran's 
contentions and the medical evidence suggesting the current 
disability is possibly attributable to service, the Veteran 
should be afforded a VA examination which addresses the potential 
etiology of any current liver disability.  See McLendon, supra.  

Finally, the Veteran requested a Travel Board hearing as to the 
issues of entitlement to service connection for hypertension, 
asbestosis, residuals of a scrape injury to the back, right elbow 
disability, and right shoulder disability.  Such should be 
scheduled on remand.



Accordingly, these remaining issues are REMANDED for the 
following development:

1.  Schedule the Veteran for a Travel Board 
hearing in connection with his appeal as to 
the issues of entitlement to service 
connection for hypertension, asbestosis, 
residuals of a scrape injury to the back, 
right elbow disability, and right shoulder 
disability.  

2.  Contact the Veteran and notify him of the 
opportunity to furnish, or to advise VA of 
the potential source or sources, other than 
his service records, of behavioral changes or 
other evidence that might constitute credible 
supporting evidence of his purported in-
service personal assault stressor.  38 C.F.R. 
§ 3.304.  Specific examples of corroborating 
alternative evidence should be provided.

3.  Schedule the Veteran for a VA examination 
to determine the etiology of any diagnosed 
psychiatric disorder.  The examiner must 
review the Veteran's claims file and must 
explain the complete rationale for all 
opinions expressed and conclusions reached.  
After examining the Veteran, reviewing his 
pertinent medical history and any competent 
lay statements regarding observable 
symptomatology, the examiner should identify 
all current psychiatric disorders.  
Consideration should be given to evidence 
that might tend to support or corroborate the 
occurrence of a personal assault, such as 
evidence of behavioral changes, etc.  38 
C.F.R. § 3.304(f)(3).  If the examiner 
concludes that an in-service personal assault 
led to the development of a psychiatric 
disorder, the evidence relied on to conclude 
that the assault occurred should be 
specifically noted.

The examiner should then respond to the 
following:

(A) Is it at least as likely as not (a 50% or 
greater probability) that any diagnosed 
psychiatric disorder is causally related to 
the Veteran's period of active duty service?  

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), then identify the specific 
stressor(s) upon which the diagnosis is 
based.  

(2) If PTSD is not diagnosed, then explain 
why the Veteran does not meet the criteria 
for the diagnosis. 

4.  Schedule the Veteran for VA examination 
to determine the current nature, extent, and 
etiology of any diagnosed liver disability.  
The examiner must review the Veteran's claims 
file and must explain the complete rationale 
for all opinions expressed and conclusions 
reached.  All appropriate tests and studies 
(and consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should then respond to the following 
question:

Is it at least as likely as not (a 50% or 
greater probability) that any diagnosed liver 
disability, to include hepatitis C and 
cirrhosis of the liver, is causally related 
to the Veteran's period of active duty 
service, to include exposure to blood and/or 
bodily fluids of other soldiers from the use 
of air gun inoculation therein?

5.  Then readjudicate the claims in light of 
all of the evidence of record.  If the issues 
remain denied, the Veteran should be provided 
with a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


